ACCEPTED
                                                                                        03-15-00246-CR
                                                                                                8210065
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  12/11/2015 5:32:10 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-15-00246-CR

MARK GORDON MCMURPHY                     §         IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
v.                                       §         DISTRICT 12/11/2015
                                                             COURT5:32:10
                                                                        OF PM
                                                                JEFFREY D. KYLE
THE STATE OF TEXAS                       §         APPEALS OF TEXAS  Clerk


     STATE’S THIRD AND FINAL MOTION TO EXTEND TIME TO FILE
                             BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 25 days to file Appellee’s brief, and

for good cause would show the following:

                                        I.

       Appellant was indicted for Driving While Intoxicated with Two or More

Previous Convictions for the Same Type of Offense; the third-degree felony was

enhanced to habitual. A jury found him guilty of the offense, and Appellant was

sentenced to 60 years in the Texas Department of Criminal Justice. Appellant’s

brief was initially due on or about June 12th.         After Appellant’s motion for

extension was granted, Appellant submitted his brief on August 21, 2015. The

State’s brief is currently due on December 11, 2015.

                                        II.

       I will handle the brief for the State in this case. I had to assemble an

objection and response to a motion in another case on November 24th. I filed the

                                        1
State’s brief in 03-14-00712-CR on November 25, 2015. I prepared for and

presented oral argument before the Third Court on December 2nd. I have been

helping another attorney with his brief in 03-15-00087-CR – due on December 14th

– and I will perform a significant amount of work assisting him this weekend. I

have also gathered information on, reviewed and filed answers to expunctions and

nondisclosures, including several petitions in the last month. Because of the

foregoing, I have not yet been able to work on a response in the instant case, and

respectfully request an extension of 25 days to file the State’s brief. This is the

third and final extension sought by Appellee.

                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 25 days, until January 5, 2016, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.

                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         2
                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Third & Final

Motion to Extend Time to File Brief has been delivered to Appellant MARK

GORDON MCMURPHY’s attorney in this matter:

      Gary F. Churak
      churaklaw@msn.com
      14310 Northbrook Ste. 210
      San Antonio, TX 78232
      Counsel for Appellant on Appeal

By electronic service to the above-listed email address through efile.txcourts.gov,

this 11th day of December, 2015.

                                            /s/ Joshua D. Presley
                                            Joshua D. Presley




                                        3